Gunderson, C. J.,
dissenting:
I respectfully dissent.
In my view, the district court could properly determine, as it apparently did, that appellant Staschel had failed to prove “mistake, inadvertence, surprise or excusable neglect.” NRCP 60(b). The record in this matter, including affidavits supporting appellant’s motion for relief from the judgment, is quite extensive. From the record, disparate inferences may be drawn concerning the extent of appellant’s knowledge, diligence or lack of it, and culpability in allowing the judgment to be entered. The district court evidently simply was not satisfied that appellant’s predicament arose solely from clear “misconduct” on the part of his counsel.
In my opinion, this Court should not re-weigh the evidence, draw different inferences, and substitute its judgment for that of the district court on factual issues which were that court’s province to consider — and as to which the appellant, as moving party, had the burden of proof.